Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election/Restrictions
3.	The technical feature of a method of treating a human subject diagnosed with neovascular age-related macular degeneration (nAMD) is not a special technical feature as it does not make a contribution over the prior art in view of Behar-Cohen et al. (US2014/0309613, published Oct 16, 2014, priority Aug  16, 2011; was issued as US9586045). As found in the International Search Report, the Invention of claim 1 was found to have no special technical feature that defined the contribution over the prior art of Behar-Cohen et al. (US2014/0309613 or US9586045). Behar-Cohen teaches a method of treating a human subject diagnosed with neovascular age-related macular degeneration (nAMD) comprising administering to the suprachoroidal space in the eye of the human subject an expression vector encoding anti-human VEGF antibody (see paragraphs [0064]-[0065]), which meets the limitation of the claim 1. Therefore, claim 1 is anticipated by Behar-Cohen et al. (US2014/0309613 or US9586045). Since the 


Species Election
4.	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A. delivery location and device: A. suprachoroidal space, B)subretinal space, C) outer surface of the sclera recited in claims 1-9.
B. cells for producing anti-hVEGF antibody: A) photoreceptor cells: A)-1 cone cells, A)-2 rod cells; B) horizontal cells; C) bipolar cells; D) amacrine cells; E) retinal ganglion cells/retinal cells: E)-1 midget cells, E)-2 parasol cells, E)-3 giant retinal ganglion cells, E)-4 photosensitive ganglion cells, E)-5 Muller glia; and F) retinal pigment epithelial cell recited in claims 11-14.
C. SEQ ID NO: for the Heavy chain of the anti-hVEGF antibody: SEQ ID NO:2 or 4 recited in claim 22.
D. SEQ ID NO: for the Light chain of the anti-VEGF antibody: SEQ ID NO:1 or 3 recited in claim 22. 
E. SEQ ID NOs: for the HC-CDRs1-3: SEQ ID NOs: 17-19 or SEQ ID NOs: 20, 18 and 21 recited in claim 23.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

5.	The claims are deemed to correspond to the species listed above in the following manner:

i. Applicant is required under PCT Rule 13.2 to elect a single disclosed species of delivery location and device and a single disclosed species of cells for producing anti-hVEGF antibody as set forth above and as recited in claims 1-9 and 11-14 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

ii. Applicant is required under PCT Rule 13.2 to elect a single disclosed molecular embodiment of SEQ ID NO: for the heavy chain, light chain and HC-CDRs1-3 set forth above and as recited in claims 22-23 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
Claims 1, 4 and 7. 

6.	The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: These species lack unity of invention because these species do not share the same or corresponding technical feature. The technical features of these species are different because each specific species differs with respect to its composition and structures. For delivery location and device, and SEQ ID NOs: for the heavy chain, light chain and CDRs1-3, each specific species differs with respect to its composition and structures. For cells, the cell contents and biological characteristics in different cells are different from each other. Consequently the responses to different biomolecules are also different in different types of cells. Therefore, these species do not share a common corresponding technical feature; and thus lack unity of invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.



8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Chang-Yu Wang
November 6, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649